      Case: 1:18-cv-07719 Document #: 57 Filed: 09/18/19 Page 1 of 1 PageID #:420




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Fairly Odd Treasures, LLC                    )
                                             )
v.                                           )      Case No. 1:18-cv- 7719
                                             )
THE PARTNERSHIPS and                         )      Judge: Rebecca R. Pallmeyer
UNINCORPORATED ASSOCIATIONS                  )
IDENTIFIED ON SCHEDULE “A,”                  )      Magistrate: Susan E. Cox
                                             )
                                             )


                             SATISFACTION OF JUDGEMENT

        Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe       Store Name                                              Store ID
 81        babytwins                                               58ac43f5cfeb7c5063f309f7
 17        LLYWEY                                                  AMSTNN442285E



dismisses them from the suit without prejudice.

Dated this 16th Day of September, 2019.             Respectfully submitted,


                                             By:      s/David Gulbransen/
                                                    David Gulbransen
                                                    Attorney of Record
                                                    Counsel for Plaintiff

                                                    David Gulbransen (#6296646)
                                                    Law Office of David Gulbransen
                                                    805 Lake Street, Suite 172
                                                    Oak Park, IL 60302
                                                    (312) 361-0825 p.
                                                    (312) 873-4377 f.
                                                    david@gulbransenlaw.com
